Exhibit 10.3

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of July 27, 2012 made by HD SUPPLY HOLDINGS,
LLC, a Delaware limited liability company (the “Additional Pledgor”), in favor
of GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent and administrative
agent (in such capacity, the “U.S. ABL Collateral Agent”) for the banks and
other financial institutions (the “Lenders”) from time to time parties to the
ABL Credit Agreement referred to below and the other Secured Parties (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in the U.S. Guarantee and Collateral Agreement referred to below, or if
not defined therein, in the ABL Credit Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Parent Borrower”), the
Subsidiary Borrowers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent, GE Canada Finance Holding Company, as
Canadian administrative agent and Canadian collateral agent, and the Lenders are
parties to an ABL Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “ABL Credit
Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, the Parent Borrower and
certain of its Subsidiaries are, or are to become, parties to the U.S. Guarantee
and Collateral Agreement, dated as of April 12, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, the “U.S. Guarantee and
Collateral Agreement”), in favor of the U.S. ABL Collateral Agent, for the
benefit of the Secured Parties (as defined in the U.S. Guarantee and Collateral
Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional Pledgor to become a
Pledgor under the U.S. Guarantee and Collateral Agreement with respect to
Capital Stock of certain new Subsidiaries of the Parent Borrower; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become a Pledgor under the U.S. Guarantee and
Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in subsection 9.15
of the U.S. Guarantee and Collateral Agreement, hereby becomes a Pledgor under
the U.S. Guarantee and Collateral Agreement with respect to the shares of
Capital Stock of each Subsidiary of the Parent Borrower listed in Annex 1-A
hereto, as an Issuer thereunder. The information set forth in Annex 1-A hereto
is hereby added to the information set forth in Schedule 2 to the U.S. Guarantee
and Collateral Agreement, and such Schedule 2 is hereby amended and modified to
include such information.

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

HD SUPPLY HOLDINGS, LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: VP, Treasurer

 

Acknowledged and Agreed to as of the date hereof by:

 

GENERAL ELECTRIC CAPITAL CORPORATION, as U.S. ABL Collateral Agent and
Administrative Agent

By:  

/s/ Steven Flowers

  Name: Steven Flowers   Title: Duly Authorized Signatory

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Supplemental Agreement

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 2

Pledged Stock

 

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).      Number of
Shares or
Interests
Pledged      % of All
Issued
Capital
or Other
Equity
Interests
of Issuer
Pledged  

HD Supply Holdings, LLC

  

Varsity AP Holding Corporation

   Common    $ .01         n/a         100,000,000         100 %    

GCP Amerifile Coinvest Inc.

   Common    $ .001         n/a         1,000         100 %    

Varsity AP Holdings LLC

   Membership Interests      n/a         n/a         13,797,000         27 % 

 

A-1